Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending and claims 8-20 are withdrawn. 
Election/Restrictions
Claims 8-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.
Applicant’s election without traverse of invention 1 in the reply filed on 01/18/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Feldhaus (U.S. 2016/0368011).
With respect to claim 1, Feldhaus disclose agricultural applicator system  (abstract) comprising: 

one or more nozzles positioned along the boom assembly (figure 1a) and configured to selectively dispense an agricultural product therefrom (abstract); 
a sensor (sensors noted in paragraphs 0008-0009, noted using a camera in paragraph 0051) operably coupled with the boom assembly and configured to capture data associated with one or more application variables (see variables in paragraphs 0008-0009, noting speed, vehicle travel speed, vehicle travel direction, wind speed, wind direction, a height of a first nozzle from a ground surface, and a height of a second nozzle from the ground surface); and 
a controller (paragraph 0008, controller) commutatively coupled to the sensor (paragraph 0008), the controller including a processor and associated memory (paragraph 0008), the memory storing instructions that, when implemented by the processor, configure the controller to: 
receive, from the sensor, the data associated with one or more application variables (paragraph 0008); 
analyze the data associated with one or more application variables to determine whether any of the one or more variables are outside of a predefined range defined by a lower and upper threshold (the noted threshold of the spray pattern, which is determined from the various speeds sensed and parameters sensed relating to the nozzle); 
provide a notification when the data associated with one or more application variables are outside of the predefined range (paragraph 0080, where the noted difference are sent to an operator to be taken manually, the noted 10% of the regulation amount being understood as the range above/below by 10%); and 
pause an application operation of the agricultural product until the notification is acknowledged by an operator (paragraph 0082 discloses an alarm occurs and some spray nozzles are turned off (thus 
With respect to claim 2, Feldhaus discloses the sensor comprises at least one of a LIDAR device, a RADAR device, an imager (camera), or an ultrasound device.  
With respect to claim 3, Feldhaus discloses the predefined range is provided by an operator through a user input device (as noted the vehicle operator can take corrective action it is further noted, also by turning on the device and activating the system to determine the desired range, the operator is setting the predefined range by utilizing the system of the vehicle).  
With respect to claim 4, Feldhaus discloses the user input device is within a human- machine interface positioned within a cab of a work vehicle (being the vehicle operator, i.e. operator in the cab shown in figure 1a).  
With respect to claim 5, Feldhaus discloses the notification that the one or more application variables deviates from the predefined range is provided on the human-machine interface (paragraph 0082, computer alert or some other notification indicator alerting the operator).  
With respect to claim 6, Feldhaus discloses the one or more application variables include at least one of an incorrect nozzle tip, an incorrect application rate, inclement weather meeting one or more criteria, boom assembly pressure exceeding a predefined pressure level, boom assembly movement exceeding a movement limit, a vehicle exceeding a predefined speed, or a turning speed or radius deviating from a predefined range or speed (correcting the spray pattern is noted as correcting the speed, application rate, weather (wind) into effect, and the position of the boom (paragraph 0008-0009)).  
With respect to claim 7, Feldhaus discloses, further comprising: a positioning device communicatively coupled to the controller (paragraph 0033, gps), the controller being configured to receive location data from the positioning device associated with the boom assembly and correlate the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.